LACOMBE, Circuit Judge.
Several weeks ago the receivers of the Metropolitan Street Railway Company completed an exhaustive investigation which showed that the operation of the Second Avenue Railroad under existing lease entailed a loss of over $200,000 yearly, and that nearly $800,000 would forthwith be required to put the road and equipment in thoroughly efficient condition. The owners of the road were notified of this condition of affairs, and the road would lon'g ere this have been returned to them had it not been that negotiations were entered into with the object of ascertaining if some modified compensation could not be agreed to and some provision made for betterments which would enable receivers to continue operation in connection with the other lines of the Metropolitan System. This application for the appointment of an independent receiver indicates the termination of such negotiations. The mere circumstance (in the absence of diversity of citizenship) that the Second Avenue property has remained in the hands of Metropolitan receivers during the pendency of these negotiations should not be controlling as to the forum in which complainant may obtain relief, since receivers have offered to return the property and are ready to deliver to owners or owners’ representatives at any time.
The petition is denied, without prejudice to its renewal in a state court.